     Case 1:19-cv-01508-AWI-EPG Document 64 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    L.C. CUNNINGHAM,                                 Case No. 1:19-cv-01508-AWI-EPG (PC)
 8                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
 9           v.
                                                       (Doc. No. 56)
10    M. MARTINEZ, et al.,
11                       Defendants.
12

13          Plaintiff L.C. Cunningham is a state prisoner proceeding pro se and in forma pauperis in

14   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

15   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California

16   Local Rule 302.

17          On April 23, 2020, Plaintiff filed a motion for a preliminary injunction. Doc. No. 15. On

18   May 28, 2020, Plaintiff filed a motion for a temporary restraining order. Doc. No. 19. Plaintiff

19   has also filed numerous declarations and affidavits in support of these motions. Doc. Nos. 20–24,

20   26, 29, 31–35, 39–40 & 45. On December 3, 2020, Defendants filed their opposition to the

21   motions. Doc. No. 47. On January 21, 2021, Plaintiff filed his reply. Doc. No. 53.

22          On January 28, 2021, the assigned magistrate judge entered findings and

23   recommendations, recommending “that Plaintiff’s motions for injunctive relief (ECF Nos. 15 &

24   19) be DENIED.” Doc. No. 56 at 6.

25          Plaintiff was provided an opportunity to file objections to the findings and

26   recommendations. On February 19, 2021, Plaintiff filed his objections to the findings and

27   recommendations and a separate declaration in support. Doc. Nos. 60 & 61 at 6–7.

28          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Eastern District of
                                                       1
     Case 1:19-cv-01508-AWI-EPG Document 64 Filed 03/01/21 Page 2 of 2


 1   California Local Rule 304, this Court has conducted a de novo review of this case. Having

 2   carefully reviewed the entire file, including Plaintiff’s objections and declaration, the Court

 3   concludes that the findings and recommendations are supported by the record and proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      The findings and recommendations (Doc. No. 56) issued by the magistrate judge

 6                  on January 28, 2021, are ADOPTED in full; and

 7          2.      Plaintiff’s motions for injunctive relief (Doc. Nos. 15 & 19) are DENIED.

 8
     IT IS SO ORDERED.
 9

10   Dated: March 1, 2021
                                                  SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
